USCA4 Appeal: 21-7602      Doc: 9        Filed: 02/23/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7602


        JUAN JOSE COLON-ARRIAGA,

                            Petitioner - Appellant,

                     v.

        STEVIE KNIGHT, Warden; MELISSA FORSYTH, Camp Administrator,

                            Respondents - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Aiken.
        Joseph F. Anderson, Jr., Senior District Judge. (1:21-cv-00741-JFA)


        Submitted: February 17, 2022                                 Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Juan Jose Colon-Arriaga, Appellant Pro Se. Martin L. Holmes, Jr., Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
        for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7602      Doc: 9         Filed: 02/23/2022      Pg: 2 of 3




        PER CURIAM:

               Juan Jose Colon-Arriaga, a federal prisoner, appeals the district court’s order

        denying relief on Colon-Arriaga’s 28 U.S.C. § 2241 petition in which Colon-Arriaga

        challenged the execution of his sentence.        The district court referred this case to a

        magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).                The magistrate judge

        recommended that relief be denied and advised Colon-Arriaga that failure to file timely,

        specific objections to this recommendation would waive appellate review of a district court

        order based upon the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Colon-Arriaga received

        proper notice and filed timely objections to the magistrate judge’s recommendation, he has

        waived appellate review because the objections were not specific to the particularized legal

        recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

        that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

        the finding or recommendation on that issue with sufficient specificity so as reasonably to

        alert the district court of the true ground for the objection” (internal quotation marks

        omitted)). Accordingly, we affirm the district court’s order.




                                                     2
USCA4 Appeal: 21-7602         Doc: 9    Filed: 02/23/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  3